Case: 17-51083   Document: 00514448097   Page: 1   Date Filed: 04/26/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit

                                No. 17-51083                          FILED
                              Summary Calendar                    April 26, 2018
                                                                 Lyle W. Cayce
                                                                      Clerk
NEVAREZ LAW FIRM, P.C.,

             Plaintiff - Appellant
v.

DONA ANA TITLE COMPANY; STEVE PARSLEY; SHAWNA BLOUNT,
formerly known as Shawna Gonzales; JACQUE SELBY; FIRST AMERICAN
TITLE GUARANTY COMPANY, formerly known as United General Title
Insurance Company; FIRST AMERICAN TITLE INSURANCE COMPANY;
FIRST AMERICAN FINANCIAL CORPORATION; ARACELI HERRERA;
TOMASA R. ROJAS, also known as Tomasa Rojas, also known as Tomasa
Rodriquez, also known as Tomasa Rodriguez Rojas, also known as Tomasa R.
De Rojas, also known as Tomasa R. Derojas, also known as Tomasa R.
Rodriguez, also known as Tomasa Rodriguez Deroja, also known as Tomasa
Rodriguezderoja, also known as Tomasa Rodriguez Derojas, also known as
Tomasa Rodriguezderojas, also known as Tomasa Rodriguez-Deroja, also
known as Tomasa Rodriguez-Derojas; J. L. R., A Minor; JOSE LUIS ROJAS,
also known as Jose Rojas, also known as Jose Rodriguez, also known as Jose
Luis Rodriguez, also known as Jose L. Rojas; ARTEMIO JAYME; VIVIANA
JAYME; MARCO AURELIO JAYME; PAUL JAYME; M. J., A Minor; G. J., A
Minor; TATIANA JAYME; ZACOUR ; ASSOCIATES, INCORPORATED;
PAUL G. ZACOUR; BANK OF AMERICA CORPORATION;
COUNTRYWIDE HOME LOANS, INCORPORATED, doing business as
America's Wholesale Lender,

             Defendants - Appellees



                Appeal from the United States District Court
                     for the Western District of Texas
                          USDC No. 3:15-CV-297
     Case: 17-51083      Document: 00514448097         Page: 2    Date Filed: 04/26/2018



                                      No. 17-51083
Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Attorney Michael Nevarez was sanctioned by the district court for his
conduct in a lawsuit in which his law firm was the plaintiff. Nevarez is the sole
shareholder in that firm. We affirmed that sanctions order in appeal number
17-50343. Nevarez then filed a “Motion for Relief” from the sanctions order in
the district court, contending that the defendants obtained that order through
fraud. The district court denied that motion.
       We have reviewed Nevarez’s brief and record excerpts, and find no error.
AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2